                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

CHARLES LEON MIDDLETON                                                        PLAINTIFF

v.                                 No. 4:18-CV-00480-JM-BD

NANCY A. BERRYHILL, Acting Commissioner,
Social Security Administration                                              DEFENDANT

                                         ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge Beth Deere. No objections have been filed. After careful consideration,

the Court concludes that the Recommended Disposition should be, and hereby is,

approved and adopted in its entirety as this Court’s findings in all respects. Judgment will

be entered accordingly.

       IT IS THEREFORE ORDERED THAT the Commissioner’s decision is

REVERSED AND REMANDED, with instructions to develop the record as necessary

and to fully and properly consider all the evidence of record and to formulate an RFC

consistent with the evidence.

       DATED this 13th day of May, 2019.



                                          _______________________________
                                          UNITED STATES DISTRICT JUDGE
